DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Claims:
 	Please cancel claims 15-16.

Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed in independent claim 1 an inkjet printer comprising: 
 	a head including a nozzle configured to eject pigment ink supplied from a tank during a print operation and during a purge operation, wherein the tank is selected from two or more tanks with different ink capacities;
 	a purge mechanism, wherein the purge mechanism is configured to perform the purge operation for discharging the pigment ink from the nozzle; and 
 	a controller configured to: 
 	 	determine an elapsed time since a previous print operation has been performed;
 	 	determine based on the capacity of the selected tank whether a remaining amount of the pigment ink in the tank exceeds a predetermined remaining ink amount;

 	 	determine, based on the elapsed time since the previous print operation exceeding a time threshold, based on the remaining amount of the pigment ink being greater than the predetermined remaining ink amount, and based on the total ejected amount of pigmented ink being less than a reference amount, that the purge operation is to be performed;
 	 	determine a discharge amount to be discharged from the nozzle when performing the purge operation based on the remaining amount of the pigment ink remaining in the tank; and 
 	 	control the purge mechanism to perform the purge operation based on the discharge amount.

4.	The Applicant also disclosed substantially the same subject matter in independent claims 6 and 10.

5.	Uchiyama disclosed a similar invention (see the Office Correspondence mailed on 03/23/2021). Unlike in the instant application, Uchiyama is silent about “wherein the tank is selected from two or more tanks with different ink capacities; a controller configured to: determine an elapsed time since a previous print operation has been performed; and determine, based on the elapsed time since the previous print operation exceeding a time threshold, based on the remaining amount of the pigment ink being greater than the predetermined remaining ink amount, and based on the total ejected amount of pigmented ink being less than a reference amount, that the purge operation is to be performed”.

6.	Uchiyama is also silent about similar limitations in independent claims 6 and 10.

7.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578.  The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/YAOVI M AMEH/Primary Examiner, Art Unit 2853